DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Rejoinder Note
Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions (Inventions I, II, III, IV, and V), as set forth in the Office action mailed on 4/7/2020, is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-13, 18, and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to Claim 1 and 17, the closest prior art, Zhdanov, Jing, and Yoon, either singularly or in combination, fail to anticipate or render obvious wherein the measured CSEM data has a signal-to-noise ratio such that inversion of the measured CSEM data and the modeled CSEM data does not identify the subsurface resistivity variation within an identification threshold, determining a steering vector that enhances a sensitivity of the measured CSEM data to a subsurface resistivity variation from a background subsurface resistivity; performing an inversion using the measured CSEM data and the modeled CSEM data to identify the subsurface resistivity variation within the identification threshold, wherein performing the inversion includes applying the steering vector as a data weight to the measured CSEM data and the modeled CSEM data, in combination with all other limitations in the claim as claimed and defined by applicant.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Primary Examiner, Art Unit 2863